                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    JOHN LESTER COX,                                   CASE NO. C19-1486-JCC
10                           Plaintiff,                  MINUTE ORDER
11            v.

12    MIRA NARKIEWICZ, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Mr. Cox’s motion for extension of time to object
18   to the Report and Recommendation (Dkt. No. 51). Mr. Cox requests that the Court extend his
19   deadline to object to the R&R until June 30, 2021. (Id. at 3.) Defendants do not oppose. (Dkt.
20   No. 52 at 1.) Thus, having considered the motion and the relevant record and finding good cause,
21   the Court GRANTS the motion and EXTENDS Mr. Cox’s deadline to object to the Report and
22   Recommendation until June 30, 2021.
23          DATED this 8th day of June 2021.
24                                                         William M. McCool
                                                           Clerk of Court
25

26                                                         s/Paula McNabb
                                                           Deputy Clerk

     MINUTE ORDER
     C19-1486-JCC
     PAGE - 1
